Citation Nr: 1545559	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.  

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right ear hearing loss disability, and if so, whether the reopened claim should be granted.

4.  Entitlement to a compensable rating for left ear hearing loss. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to IBS. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to October 1979, from November 1980 to March 1988, from January 1991 to June 1991, and from July 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right ear hearing loss disability, entitlement to a compensable rating for left ear hearing loss, and entitlement to service connection for erectile dysfunction are addressed in the remand section below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. 

2.  The competent evidence of record demonstrates a diagnosis of irritable bowel syndrome, which is considered a chronic multi-symptom illness of unknown etiology.

3.  The Veteran's psychiatric disorders are etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A medically unexplained chronic multi-symptom illness, diagnosed as irritable bowel syndrome, was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for service connection for psychiatric disability, currently diagnosed as PTSD, with associated depression and anxiety have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Board is granting the Veteran's service connection claims for IBS and an acquired psychiatric disorder, any error committed with respect to those claims is harmless. 

Irritable Bowel Syndrome

The Veteran asserts service connection for IBS is warranted as a result of his service in the Persian Gulf.  At the outset, the Board notes the Veteran's service treatment records do not contain evidence showing treatment for or a diagnosis of this disability.  However, the Veteran's official military personnel file does confirm his service in Saudi Arabia.  Therefore, his service in the Southwest Asia theater of operations is confirmed in accordance with 38 C.F.R. § 3.317(e)(2).  

VA is authorized to compensate any Persian Gulf veteran with a disability resulting from an undiagnosed illness, or medically unexplained chronic multi-symptom illness, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117.

A qualifying chronic disability is that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 U.S.C.A. § 1117(g).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

VA regulations provide that for a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).

In a May 2010 statement, the Veteran reported experiencing symptoms associated with IBS since his return from the Gulf War in 1992.  Specifically, the Veteran stated he experienced 4-5 bowel movements a day.  A May 2010 outpatient treatment note from the Oklahoma VAMC shows the Veteran reported experiencing 3-5 bowel movements per day, we well as abdominal pain/distress and persistent diarrhea.  On the basis of these reports, the Veteran underwent a colonoscopy in June 2010, which revealed non-specific abnormal findings, as well as diverticulosis and internal hemorrhoids.  

In November 2010, the Veteran underwent an initial VA examination.  The Veteran again reported experiencing several bowel movements daily, with persistent diarrhea since 1992.  He denied nausea and vomiting, but did endorse a prior history of constipation.  He stated his constipation was remediated by a high fiber diet.  He also reported several bouts of abdominal pain/distress per week, at a level of 8/10.  Based on the Veteran's reports, and clinical evidence, the examiner concluded the Veteran's manifestations warranted a diagnosis of IBS.  

The Veteran underwent a second VA examination in July 2014.  During this examination, the examiner noted a recent history of chronic constipation.  In this regard, the Veteran stated his bowels sometimes do not move for up to 2 weeks.  The Veteran also reported experiencing a history of diarrhea at times, which he stated often follows an extended period of constipation.  He again reported constant abdominal pain.  The Board notes these symptoms are characteristic symptoms associated with IBS.  The examiner noted constant symptoms of alternating diarrhea and constipation, abdominal distention, and abdominal distress. 

The Board finds that the criteria for service connection for IBS have been met under the provisions of 38 C.F.R. § 3.317.  The Veteran has consistently voiced complaints of constant diarrhea, constipation, and abdominal distress throughout the period under appeal.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (holding that the veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); see also, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  His complaints are chronic, since he has reported consistent manifestations since he initiated his claim in April 2010, and the lay and medical evidence provide objective indications that the Veteran's symptoms have been chronic since that time.  See 38 C.F.R. § 3.317(a)(3), (4).  In addition, the November 2010 VA examiner found the Veteran's symptom picture was consistent with a diagnosis of IBS, which is defined as a chronic multi-symptom illness under 38 C.F.R. § 3.317.  Accordingly, service connection for IBS is warranted.

Psychiatric Disability

The Veteran's claim for an acquired psychiatric disorder is based upon his reports of being detailed to perform body transportation while he was deployed in support of the Persian Gulf War from 1991 to 1992.  He contends that he has psychiatric disorders as a result of those events.  Although those particular events have not been verified, the veteran's DD-214 does indicate he served in the Persian Gulf, and received the Southwest Asia Service Medal.  The Board finds the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  As such, the Board believes there is sufficient evidence to concede the Veteran's in-service stressors.  

Additionally, the Veteran's outpatient treatment notes from the Alexandria, Oklahoma City, and Little Rock VA Medical Centers (VAMCs) show the Veteran has a confirmed diagnosis of PTSD, with associated depression and anxiety.  An inpatient treatment summary from the Veteran's treating VA psychiatrist at the Little Rock VAMC in October 2009 indicates the Veteran was "actively experiencing post traumatic stress from Gulf War."  The Veteran also provided a treatment summary from his psychologist at the Little Rock VAMC in April 2010, which states the Veteran's psychiatric symptoms "emerged following his experiences in Operation Desert Storm."

By contrast, the Veteran underwent a VA examination in June 2014.  In the course of the examination, the examiner found the Veteran exhibited abnormal behavior and provided vague responses.  The examiner also found the Veteran's outpatient treatment notes "show inconsistent statements."  The Board notes the examiner wholly failed to cite specific examples of such inconsistencies, and in this regard, the Board was unable to find any such conflicting reports in its review of the records.  On the basis of these findings, the examiner determined the Veteran's "verisimilitude" was questionable, and therefore, determined a reliable diagnosis and nexus could not be provided.  

In this case, several treating clinicians have determined the Veteran meets all of the diagnostic criteria for PTSD.  Both a treating psychiatrist and psychologist have also determined his psychiatric manifestations resulted from his service in the Gulf War.  The Board has not found the determinations of the June 2014 VA examiner to be more probative than those of the Veteran's treating clinicians.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorders.


ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for psychiatric disability, currently diagnosed as PTSD, with depression and anxiety, is granted.
REMAND

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

In this case, the Veteran last underwent a VA examination to assess his service-connected left ear hearing loss in July 2009, more than 6 years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's hearing loss may have worsened.  Specifically, an outpatient treatment note from the Alexandria VAMC dated in February 2013 indicates the Veteran reported a gradual worsening of his hearing loss.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that a new VA examination is needed to provide a current picture of the Veteran's service-connected left ear hearing loss.  38 C.F.R. §§ 3.326, 3.327 (2015).  The examination will also indicate whether the Veteran presently has a right ear hearing loss disability, and as such, the issue of entitlement to service connection for right ear hearing loss is remanded pending the results of his examination.  

In the course of his May 2015 Board hearing, the Veteran indicated his claim for erectile dysfunction had been improperly developed as a claim for benefits under 38 U.S.C.A. § 1151.  In his March 2010 claim for erectile dysfunction, the Veteran indicated the medications prescribed by VA caused him to experience a decline in his sex drive.  The Veteran has never asserted the VAMC was in any way careless, negligent or erroneous in prescribing these medications.  In his various statements and during his hearing, the Veteran clarified that these medications were prescribed for his now service-connected psychiatric disability and IBS.  As such, this claim must be developed as a claim for secondary service connection.  In this regard, the Board notes the April 2010 VCAA letter provided to the Veteran failed to inform him of the evidence necessary to establish his claim for secondary service connection.  The Board also observes the Veteran's outpatient treatment notes from the Oklahoma City VAMC show he has been diagnosed with male erectile disorder.  

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is evidence establishing a diagnosis of erectile dysfunction, and the Veteran has asserted this disability developed subsequent to the use of medications to treat his service-connected disabilities.  As such, the Board finds a VA examination is necessary.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim for secondary service connection for erectile dysfunction.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain any current VA outpatient treatment records from June 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  Following the above, the Veteran must be afforded an appropriate VA examination for erectile dysfunction.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.  The examiner must indicate the following:

a)  whether any degree of the Veteran's erectile dysfunction was incurred in service or otherwise due to his military service;

b) whether any degree of the Veteran's erectile dysfunction is proximately due to or aggravated by a service-connected disorder, to include his service-connected psychiatric disability and/or IBS; or

c) whether any degree of the Veteran's erectile dysfunction is proximately due to or aggravated by medications taken for his service-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The Veteran must be afforded a comprehensive examination to determine the current severity of his service-connected left ear hearing loss.  The examiner must also assess whether the Veteran has a current right ear hearing loss disability for VA purposes.  The claims file and all electronic records in VBMS and Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

If the Veteran exhibits a current right ear hearing loss disability, and after reviewing the evidence of record, the examiner must provide an opinion as to whether the Veteran's current right ear hearing loss is related to his military service, to include his in-service noise exposure.

The examiner must provide a complete rationale for all opinions expressed.  In so doing, the examiner must specifically consider and discuss all relevant evidence.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


